          Case 8:21-cv-01522-KKM-AEP Document 1-6 Filed 06/24/21 Page 1 of 2 PageID 20
Filing # 129405360  E-Filed 06/24/2021 09:59:03 AM


                      IN THE CIRCUIT COURT OF THE 10TH JUDICIAL CIRCUIT
                              IN AND FOR POLK COUNTY, FLORIDA

         HECTOR GARCIA,
                                                                         Case No.: 532021-CC-002168
                      Plaintiff,

                       vs.

        DYNAMIC RECOVERY SOLUTIONS,
        LLC,

                       Defendant.


                      DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL

               On the 25th day of June, 2021, Defendant, Dynamic Recovery Solutions, LLC, filed its

        Notice of Removal, attached as “Exhibit A”, in the Office of the Clerk of the United States District

        Court for the Middle District of Florida.

        This the 25th day of June, 2021.

                                                             Respectfully submitted,


                                                             /s/ Charles J. McHale
                                                             Charles J. McHale, Esq.
                                                             FBN: 0026555
                                                             Dale T. Golden, Esquire
                                                             FBN: 0094080
                                                             GOLDEN SCAZ GAGAIN, PLLC
                                                             1135 Marbella Plaza Drive
                                                             Tampa, FL 33619
                                                             Phone: 813-251-5500
                                                             Fax: 813-251-3675
                                                             Email: cmchale@gsgfirm.com
                                                             Email: dgolden@gsgfirm.com
                                                             Attorneys for Defendant
Case 8:21-cv-01522-KKM-AEP Document 1-6 Filed 06/24/21 Page 2 of 2 PageID 21




                                   CERTIFICATE OF SERVICE

      I, the undersigned attorney, do certify that I have served all counsel with a copy of
DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL by e-mail and first-class
U.S. Mail.

PARTIES SERVED:

                                        Thomas J. Patti
                               The Law Office of Jibrael S. Hindi
                                 110 SE 6th Street, Suite 1744
                                Fort Lauderdale, Florida 33301
                                 Email: tom@jibraellaw.com
                                     Attorney for Plaintiff


This the 25th day of June, 2021.


                                                   /
                                                   Charles McHale, Esq.
                                                   Counsel for Defendant DRS
                                                   GOLDEN SCAZ GAGAIN, PLLC
